 COHN GOLDWATER MANUFACTURING COMPANY399ployment tenure or compensation, he directs the other bench employeesin their work and reports to the plant superintendent only those per-sonnel problems and operational matters which he is unable to settlehimself.In addition Cloke has full charge of the bench room whilethe plant superintendent is absent.This occurs daily while theplant superintendent is on his lunch period as well as for otherabsences such as the vacation period each year. In view of the fore-going, including the regularity with which he takes full charge of thebench room, we find that Cloke is a supervisor within the meaningof the Act .4%We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All optical technicians employed in the surface and bench rooms ofthe Employer, at its prescription shop at Los Angeles, California,including edgers, assemblers, layout and inspection, final inspector,cylinder grinder, blocking and takeoff, polisher, and sphere grinder,but excluding all other employees 5 and all supervisors as defined inthe Act.[Text of Direction of Election omitted from publication in thisvolume.]4 East Tennessee Packing Company,89 NLRB 535',Excluded is the washup girl who, although she works in the surface room, performsthe unskilled duty of washing and drying with a towel the finished product,which workis in no way part of the training for a skilled optical technician.CORN GOLDWATER MANUFACTURINGCOMPANY'andLos ANGELES JOINTBOARD, AMALGAMATED CLOTHING WORKERS OF AMERICA, CIO, PETI-TIONER.Case No.21-RC-2801.March6, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Irving Helbling, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.21The name of the Employer appears as correctedat thehearing2 TheIntervenor,United GarmentWorkers of America, Local125, AFL, argued at thebearing and in its brief that it was denied due process of law because the hearing officerwould notdivulge the Petitioner's showing of interest.As the validityand sufficiency ofthe showing of interest is a matter for administrative determination not litigable by theparties, we find that this contention is withoutmerit.N. L. R. B. v. J. I.CaseCo., 201 F.2d 597(C.A. 9).Moreover,we are satisfied that the Petitioner has made an adequateshowing in this proceeding.103 NLRB No. 37. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act.3.The Employer and the Intervenor joined in a motion to dismissthe petition on the ground that their current contract bars this pro-ceeding.The Petitioner contends that the contract is a prematureextension of a preexisting contract, in relation to which the petitionwas timely filed. The Intervenor replies in its brief that the preexist-ing contract contained an illegal union-security clause and would nothave been a bar at any time. It follows, the Intervenor argues, thatthe premature extension doctrine is not applicable in these circum-stances.The first collective-bargaining contract between the Employer andthe Intervenor, executed January 3, 1949, provided that it would bein effect for a 2-year period (or to January 3, 1951), and that it wouldbe "automatically continued beyond said date of expiration" unlesseither party gives written notice 60 days prior to the "anniversary"date.No such notice was given.A second contract between theEmployer and the Intervenor was executed September 20, 1951, whichprovided for a termination date of September 20, 1953, andalso con-tained a 60-day automatic renewal provision.The petitionwas filedon October 30, 1952.The original contract contained a union-security clause providing :All employees . . . must affiliate with Local Union No. 125,U. G. W. of A. within thirty (30) days from the time of employ-ment in the factory... .The second contract changed this clause to read :All employees . . . must affiliate with Local Union No. 125,U. G. W. of A. New employees if hired on a trial basis may workfor 30 days in the factory, after which time theymust affiliatewith the Union at the next regular meeting. . . .Both contracts contained an additional provision,headed"Legality":"If any Provision in this agreement shall at any time duringthe term thereof conflict with the Labor Management RelationsAct of 1947 or said Act as may be amended, then such Provision COHN GOLDWATER MANUFACTURING COMPANY401shall be deemed modified, but continue in effect to the extent per-mitted by the applicable law.If any single Provision, clause, paragraph, sentence or sectionof this agreement is held by court, bureau, or administrativeagency to be illegal or inoperative it shall not invalidate the re-maining portion, or portions, of this agreement, except as hereinabove set forth.At the same time that these bargaining contracts were made, theEmployer and the Intervenor also executed a "label" agreement, set-ting out conditions governing the use of the trade union label, andalso providing that "All employees ... must be good standing mem-bers" of the Intervenor.The parties apparently assumed that the change in wording of theunion-security clause from "within" 30 days to "after" 30 days estab-lished the legality of the second contract.We do not view the changeas significant because the union-security clause, despite this change,did not give all employees the 30-day grace period required by Section8 (a) (3) of the Act. On the contrary, it requires those old employeeswho were not already members to become members forthwith, in dis-regard of the Section 8 (a) (3) provision that employment may beconditioned upon union membership only "on or after the thirtiethday following the beginning of such employment or the effective dateof such agreement, whichever is the later, ..."Moreover, the30-day grace period is not even extended to all new employees, butonly to those hired on a trial basis.The union-security clause of thesecond contract thus exceeds the limited form of union security per.mitted by the Act.Nor was the illegality of this clause cured bythe vague "Legality" provision.3We find that the second contract is therefore not a bar to a presentdetermination of representatives.4Accordingly, the motion to dis-miss the proceeding on the ground of contract bar is denied, and wefind that a question affecting commerce exists concerning the repre-sentation of employees of the Employer, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of work clothesand shirts at three different places of business: Its main plant, locatedat 525 E. 12th Street, Los Angeles, California; its Whittier plant; andits Azusa plant.The petition sought a unit limited to the production employees atthe main plant, but at the hearing the Petitioner requested, alterna-3 SperryGyroscope Company,88 NLRB 907; P.R. Mallory&Co., Inc.,89 NLRB 595.4Hess,Goldsmith i Co., Inc.,101 NLRB 1009;Federal Cartridge Corporation (TwinCities Arsenal),101 NLRB 1037.The facts here are unlike those inKenrose Manufac-turing Company,101 NLRB 267, where the current contract was valid. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDtively, a three-plant unit.'The Employer and the Intervenor movedto dismiss the petition, urging that a single-plant unit is inappro-priate, and that Petitioner's alternative request at the hearing shouldnot be considered as constituting an amendment to the petition.As described above, since 1949 the Employer has had successivecollective-bargaining contracts with the Intervenor covering the em-ployees at all 3 plants.A union-authorization election in 1948 wasconducted in the Employer's 3 plants 6The manufacturing operations are closely integrated.The cuttingis done at the main plant. Some cut materials are then sewed at themain plant and some are sent to the Azusa or Whittier plants forsewing.Garments sewed at the latter 2 plants are returned to themain plant for pressing and are placed in stock there.One superin-tendent supervises the operations of all 3 plants, including the floor-ladies who are in charge at the various plants.All timecards andother employee records are maintained at the main plant, which alsoprepares the payroll checks.In view of the past history of bargaining on a multiplant basis,the common overall supervision of the 3 plants, the similarity in theemployees' skills and functions, and the high degree of integrationin the Employer's operations, we find appropriate the established3-plant unit.'Accordingly, we find that the following employees may constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production employees employed at the Employer's places ofbusinessat 525 E. 12th Street in Los Angeles, and at Whittier andAzusa, California, including operators, pressers, inspectors, utilitygirls, bundle girls, bundle boys, and packers, but excluding shipping,receiving, and stockroom employees, maintenance employees, cleanupmen, cutters, office clerical and plant clerical employees, watchmen,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]5 The parties are agreed to the exclusion of the Employer's plant at 750, E. 12th Street,Los Angeles,California.6 The election also included the Pomona, California,plant, at which operations havenow been discontinued.7Manhattan Sponging Works,90 NLRB 13 ; see alsoPhillips-Jones Corp,90 NLRB 153TheHycterCompanydecision, 72NLRB 937,is inapplicable hereInHysterwe heldthat a petition amended at the hearing to include a substantially larger unit,was unsea-sonable with respect to a valid agreement executed between the filing and the amendment.Here there is no valid agreement barring amendmentUnder Board rules and procedure,a petitioner in such circumstances may amend its unit at any time before the close of thehearing.Moreover,no party was prejudicedby theamendment.We therefore deny themotion to dismiss based upon amendment at the hearing.Imperial Garden Growers,91NLRB 1034.